In re Dodson, Douglas Jerald; Dodson, Rose Marie Harris; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW92 1143; Parish of East Baton Rouge, 19th Judicial District Court, Div. “A”, No. 313,173.
Prior report: La. 600 So.2d 649.
Granted. The ruling of the court of appeal is set aside, and the ruling of the trial court is reinstated. There was no abuse of discretion in the denial of the continuance.
MARCUS and HALL, JJ., dissent from' the order.